OPINION — AG — ** COUNTY COMMISSIONERS — APPROPRIATION — LEASE CONTRACT ** A LEASE AGREEMENT FOR EQUIPMENT UNDER THE PROVISIONS OF 62 Ohio St. 430.1 [62-430.1] SHOULD STATE THE PURCHASE PRICE OF THE EQUIPMENT, AND IT IS `NOT' NECESSARY AT THE TIME OF ENTERING SUCH A LEASE AGREEMENT TO HAVE APPROPRIATION FOR THE ENTIRE PURCHASE PRICE OF THE EQUIPMENT, BUT ONLY FOR THE AMOUNT OF THE BOARD OF COUNTY COMMISSIONERS AGREES TO PAY UNDER THE LEASE AGREEMENT. (MACHINERY, FISCAL YEAR, APPROPRIATIONS, REVENUE, AGREEMENT, LEASE, CONTRACT, SUPPLEMENTAL APPROPRIATIONS RENTAL, EXPENDITURES) CITE: 62 Ohio St. 430.3 [62-430.3], 62 Ohio St. 430.1 [62-430.1], 62 Ohio St. 479 [62-479] (J. H. JOHNSON)